Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-23 are pending.
The response dated 4/19/2022 was received and considered.
The IDS documents filed 2/23/2022 were received and considered.

Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are not fully persuasive.  
Applicant’s remarks argue that Loughmiller and Sprosts lack determining “whether the electronic mail processing gateway should deliver the electronic mail message, block the electronic mail message, or hold the electronic mail message in a queue”.  The Examiner notes that Loughmiller teaches determining whether to block or deliver a message based on the classification, but lacks determining whether to hold an electronic mail message in a queue.  However, Goodman teaches a similar message classification system that analyzes messages and delivers/blocks messages based on a classification (filtering subset of messages, ¶43, determining spam and good mail, ¶44, Fig. 7, 740, ¶81) and also includes holding a message for later examination (Fig. 7, 750, ¶81) to allow better classification when more information is available (¶47).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Loughmiller, as modified previously by Sprosts, to include determining whether to hold an electronic mail message in a queue to determine if adequate information is available and to hold a message while more information is collected, as taught by Goodman.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 10-15, 18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0076084 A2 to Loughmiller et al. (Loughmiller), in view of US 2007/0079379 A1 to Sprosts et al. (Sprosts) and US 2004/0215977 A1 to Goodman et al. (Goodman).
Regarding claim 1, Loughmiller discloses a method for processing electronic mail messages in a protected computer network, the method comprising: receiving, by an electronic mail processing gateway (transfer agent, ¶58), an electronic mail message (¶58); analyzing, by the electronic mail processing gateway, the electronic mail message to detect any malicious content in the electronic mail (route to identification engine, ¶59, applying basic rules, ¶71); making a call to a message decision maker (identification applies rules, ¶71), the call including metadata (input vector, ¶69) describing the electronic mail message; determining, by the message decision maker, whether the electronic mail processing gateway should deliver the electronic mail message or not deliver the electronic mail message (determining whether the rules positively classify the message, ¶¶87-88), wherein determining further comprises: detecting, by one or more classification engines, the presence of malicious content in the electronic mail message (classifying based on output of neural network, ¶¶88-90), and wherein the message decision maker determines whether the electronic mail processing gateway should deliver the electronic mail message or not deliver the electronic mail message based on results obtained by the one or more classification engines (deliver or not based on results, ¶90); and responding, by the message decision maker, to the call, the response including the determination made by the message decision maker (determining to deliver message, ¶90, ¶118).  Loughmiller lacks making an API call including metadata.  However, Sprosts teaches a SPAM prevention system comprising heuristic modules that are called via APIs to perform the spam checks (¶185).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Loughmiller such that the message decision maker is contacted via API calls.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize a known, extensible software architecture for the message classification, as taught by Sprosts.  As modified, Loughmiller teaches determining whether to block or deliver a message based on the classification, but lacks determining whether to hold an electronic mail message in a queue.  However, Goodman teaches a similar message classification system that analyzes messages and delivers/blocks messages based on a classification (filtering subset of messages, ¶43, determining spam and good mail, ¶44, Fig. 7, 740, ¶81) and also includes holding a message for later examination (Fig. 7, 750, ¶81) to allow better classification when more information is available (¶47).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Loughmiller, as modified above, to include determining whether to hold an electronic mail message in a queue.  One of ordinary skill in the art would have been motivated to perform such a modification to enable the messaging system to determine if adequate information is available and to hold a message while more information is collected, as taught by Goodman.
Regarding claim 11, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.  
Regarding claim 19, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.  
Regarding claim 2, Loughmiller discloses wherein the malicious content detected relates to one of a computer virus, phishing, or spam (¶47).
Regarding claims 4 and 12, Loughmiller discloses wherein analyzing the electronic mail message includes scanning the electronic mail message for suspicious content (route to identification engine, ¶59, applying basic rules, ¶71).
Regarding claims 5 and 13, Loughmiller discloses wherein the message decision maker responds to the API call in near real-time (basic rules include comparison to a list of known IP addresses or senders (¶¶73-74).  
Regarding claims 6, 14 and 20, Loughmiller, as modified above, teaches responsive to the response to the API call, the electronic mail processing gateway holding the electronic mail message in the queue (holding for classification, determining whether the rules positively classify the message, ¶¶87-88 and, as modified above by Goodman, holding for additional information – see Goodman, ¶47, Fig. 7); and releasing the electronic mail message from the queue responsive to a message from the message decision maker (determine classification using basic rules efficiently, ¶71, and, as modified above by Goodman, classifying the message when additional information is available – see Goodman, Fig. 7, 790).  
Regarding claims 7, 15 and 21, Loughmiller discloses wherein determining whether the electronic mail processing gateway should deliver the electronic mail message or not deliver the electronic mail message further comprises applying rules to the results obtained by the one or more classification engines (hierarchy of neural networks, ¶¶89-90; see also ¶47 for responsive actions).  
Regarding claims 10, 18 and 23, Loughmiller discloses wherein if the message decision maker determines that the electronic mail message should not be delivered, the response includes the determination to hold the electronic mail message (decision in favor of further analysis, ¶88).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Loughmiller, Sprosts and Goodman, as applied to claim 1 above, in view of US 2009/0157708 A1 to Bandini et al. (Bandini).
Regarding claim 3, Loughmiller, as modified above, lacks wherein the malicious content detected is a uniform resource locator.  However, Bandini teaches that features that were known to indicate a SPAM message include URLs found in the message body (¶45).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Loughmiller, as modified above, such that the malicious content detected is a uniform resource locator.  One of ordinary skill in the art would have been motivated to perform such a modification to identify messages including malicious URLs, as taught by Bandini.

Claims 8, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Loughmiller, Sprosts and Goodman, as applied to claims 1, 11 and 19 above, in view of US 8,231,936 B1 to Green et al. (Green) and US 8,479,294 B1 to Li et al. (Li).
Regarding claim 8, 16 and 22, Loughmiller, as modified above, lacks storing the results obtained by the one or more classification engines in a results cache.  However, Green teaches that one method of further email analysis is through emulation in an isolated test environment (virtual machine, col. 6, lines 33-36).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Loughmiller such that responsive to the message decision maker determining that the electronic mail processing gateway should be not delivered (requires analysis), analyzing the electronic mail message using in an isolated test environment.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize a known procedure for determine if a message is malicious, as taught by Green.  Further, Li teaches that it was known to store the result of a virtual machine’s scan of a potential malware file in a cache to avoid repeated scanning of the same file (col. 3, lines 16-20).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Loughmiller, as modified above, to include storing the results obtained by the one or more classification engines in a results cache.  One of ordinary skill in the art would have been motivated to perform such a modification to avoid repeatedly scanning the same file, as taught by Li.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Loughmiller, Sprosts and Goodman, as applied to claims 1 and 11 above, in view of Green.
Regarding claims 9 and 17, Loughmiller, as modified above, lacks responsive to the message decision maker determining that the electronic mail processing gateway should be not delivered, analyzing the electronic mail message using in an isolated test environment.  However, Green teaches that one method of further email analysis is through emulation in an isolated test environment (virtual machine, col. 6, lines 33-36).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Loughmiller such that responsive to the message decision maker determining that the electronic mail processing gateway should be not delivered (requires analysis), analyzing the electronic mail message using in an isolated test environment.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize a known procedure for determine if a message is malicious, as taught by Green.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/              Primary Examiner, Art Unit 2493                                                                                                                                                                                          
May 19, 2022